Appeal from an order of the Family Court, Onondaga County (David G. Klim, J.), entered October 18, 2005 in a proceeding pursuant to Family Court Act article 10. The order adjudged that the children are neglected children and released the children to the custody of respondents upon certain terms and conditions.
*1259It is hereby ordered that said appeal from the order insofar as it concerns disposition be and the same hereby is unanimously dismissed (see Matter of Michael G., 300 AD2d 1144, 1145 [2002]) and the order is affirmed without costs. Present— Gorski, J.P., Martoche, Smith, Green and Pine, JJ.